             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIANNA APFELBAUM KULA, et                       No. 4:17-CV-02122
al.,
                                                 (Judge Brann)
            Plaintiffs,

      v.

UNITED STATES OF AMERICA,

            Defendant.

                                    ORDER

                                 MAY 18, 2021

     AND NOW, in accordance with the accompanying Findings of Fact and

Conclusions of Law, IT IS HEREBY ORDERED that:

     1.    Final judgment is entered in favor of the United States and against

           Plaintiffs as to Plaintiffs’ claim for negligence; and

     2.    The Clerk of Court is directed to CLOSE the case.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge
